Citation Nr: 0943907	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-30 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 
percent for mechanical back pain with a history of strain, 
for the period prior to November 6, 2007.

2.  Entitlement to a disability rating in excess of 40 
percent for mechanical back pain with a history of strain, 
for the period from November 6, 2007, forward.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1979 to March 1983 and from January 1987 to 
December 2002.  

Service connection for lower back pain was initially granted 
in a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A 10 percent disability rating was assigned.  The 
assigned disability rating was increased to 20 percent by the 
Cleveland RO in a February 2005 rating decision. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine which continued the 20 percent disability 
rating assigned to the Veteran's chronic low back pain. 

In November 2007, the Veteran presented testimony at a 
personal hearing conducted at the Detroit RO before a 
Decision Review Officer (DRO).  A transcript of this hearing 
has been associated with the Veteran's claims folder.

In an April 2009 rating decision, the Detroit RO increased 
the Veteran's service-connected chronic mechanical low back 
pain with a history of strain disability rating to 40 
percent, effective from November 6, 2007.  Since a 40 percent 
disability rating does not constitute the maximum schedular 
rating and because the Veteran has not withdrawn his appeal 
of this issue, the issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

The RO in Detroit, Michigan currently has original 
jurisdiction over the Veteran's claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

After the Veteran's low back disability appeal had been 
certified to the Board, the Veteran submitted a completed VA 
Form 21-4142, Authorization and Consent to Release 
Information, wherein he requested VA obtain his private 
treatment records from the Chronic Pain Institute.  While the 
record includes treatment records from the Chronic Pain 
Institute, these records end in September 2008.  Since the 
Veteran filed his VA Form 21-4142 in September 2009, an 
effort must be made to obtain the Veteran's current treatment 
records from this facility. 

Accordingly, the case is REMANDED for the following action:

1.  VBA should request the Veteran's 
treatment records from the Chronic Pain 
Institute as identified in his September 
2009 VA Form 21-4142.  All efforts to 
obtain such records should be 
memorialized.

2.  The RO should then partake in 
additional development that it deems 
necessary.  Such development may include, 
but not limited to, obtaining VA treatment 
records if it determined that there are 
outstanding records or affording the 
Veteran a new VA examination.  

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


